 



EXHIBIT 10.4

ABM INDUSTRIES INCORPORATED
“1996 PRICE VESTED” PERFORMANCE STOCK OPTION PLAN
(as amended and restated as of January 11, 2005)

1. PURPOSE; DEFINITIONS

     The purpose of The Plan is to give ABM Industries Incorporated and its
Affiliates a long-term stock option plan to help in attracting, retaining and
motivating senior executives, and to provide the Company and its Affiliates with
the ability to provide incentives more directly linked to the profitability of
the Company’s businesses and increases in stockholder value.

     For purposes of The Plan, the following terms are defined as set forth
below:



  a.   “Affiliate” or “Affiliates” means any and all subsidiary corporations or
other entities controlled by the Company and designated by The Committee from
time to time as such.     b.   “Board” or “The Board” means the board of
directors (“Directors”) of the Company.     c.   “Cause” means:

     (1) misconduct or any other willful or knowing violation of any Company
policy or employment agreement,

     (2) unsatisfactory performance such that the Company notifies the Optionee
of the Company’s intention not to renew the Optionee’s employment agreement with
the Company,

     (3) a material breach by The Optionee of his or her duties as an employee
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and its affiliated companies (other than a
breach arising from the failure of The Optionee to work as a result of
incapacity due to physical or mental illness) and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach, or

     (4) the conviction of The Optionee of a felony that has been affirmed on
appeal or as to which the period in which an appeal can be taken has lapsed.

 



--------------------------------------------------------------------------------



 



  d.   “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 6b and 6c of The Plan, respectively.     e.   “Code” or “The
Code” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto.     f.   “Commission” or “The Commission” means the
Securities and Exchange Commission or any successor agency.     g.   “Committee”
or “The Committee” means the committee referred to in Section 2 of The Plan.    
h.   “Company” or “The Company” means ABM Industries Incorporated, a Delaware
corporation.     i.   “Disability” means the inability of The Optionee to
perform his or her duties as an employee on an active full-time basis as a
result of incapacity due to mental or physical illness which continues for more
than ninety (90) days after the commencement of such incapacity, such incapacity
to be determined by a physician selected by the Company or its insurers and
acceptable to The Optionee or the Optionee’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).     j.  
“Eligible Person” has the meaning stated in Section 4 of The Plan.     k.  
“Exchange Act” or “The Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and any successor thereto.     l.   For the
purposes of this Plan, the term “Fair Market Value,” when used in reference to
the date of grant of an option or the date of surrender of Stock in payment for
the purchase of shares pursuant to the exercise of an option, as the case may
be, shall refer to the closing price of the Stock as quoted in the Composite
Transactions Index for the New York Stock Exchange, on the day before such date
as published in the “Wall Street Journal,” or if no sale price was quoted in any
such Index on such date, then as of the next preceding date on which such a sale
price was quoted.     m.   “Non-Employee Director” shall mean a member of The
Board who qualifies as a disinterested person as defined in Rule 16b-3, as
promulgated by The Commission under The Exchange Act, or any successor
definition adopted by The Commission, and also qualifies as an “outside
director” for the purposes of Section 162(m) of The Code and the regulations
promulgated thereunder.     n.   “Optionee” shall mean any Eligible Person who
has been granted Stock Options under The Plan.

2



--------------------------------------------------------------------------------



 



  o.   “Plan” or “The Plan” means the ABM Industries Incorporated “1996 Price
Vested” performance Stock Option Plan, as set forth herein and as hereinafter
amended from time to time.     p.   “Retirement” means retirement from active
full-time employment with the Company or any of its Affiliates at or after age
sixty-four (64).     q.   “Rule 16b-3” means Rule 16b-3, as promulgated by The
Commission under Section 16(b) of The Exchange Act, as amended from time to
time.     r.   “Stock” means common stock, par value $0.01 per share, of the
Company.     s.   “Stock Option” or “Option” means an option granted under
Section 5 of The Plan.     t.   “Termination of Employment” means the
termination of an Optionee’s employment with the Company or any of its
Affiliates, excluding any such termination where there is a simultaneous
reemployment by the Company or any of its Affiliates. An Optionee shall be
deemed to have terminated employment if he or she ceases to perform services for
the Company or any of its Affiliates on an active full-time basis,
notwithstanding the fact that such Optionee continues to receive compensation or
benefits pursuant to an employment contract or other agreement or arrangement
with the Company or any of its Affiliates. A non-medical leave of absence shall,
unless such leave of absence is otherwise approved by The Committee, be deemed a
Termination of Employment. An Optionee employed by an Affiliate of the Company
shall also be deemed to incur a Termination of Employment if that Affiliate
ceases to be an Affiliate of the Company, as the case may be, and that Optionee
does not immediately thereafter become an employee of the Company or any other
Affiliate of the Company.

In addition, certain other terms have definitions given to them as they are used
herein.

2. ADMINISTRATION

     The Plan shall be administered by the Executive Officer Compensation &
Stock Option Committee of The Board or such other committee of The Board,
composed solely of not less than two Non-Employee Directors, each of whom shall
be appointed by and serve at the pleasure of The Board. If at any time no such
committee(s) shall be in office, the functions of The Committee specified in The
Plan shall be exercised by The Board.

     The Committee shall have all discretionary authority to administer the Plan
and to grant Stock Options pursuant to the terms of The Plan to senior
executives of the Company and any of its Affiliates.

3



--------------------------------------------------------------------------------



 



     Among other things, The Committee shall have the discretionary authority,
subject to the terms of The Plan:



  a.   to select the Eligible Persons to whom Stock Options may from time to
time be granted;     b.   to determine the number of shares of Stock to be
covered by each Stock Option granted hereunder; and     c.   to determine the
terms and conditions of any Stock Option granted hereunder including, but not
limited to, the option price (subject to Section 5a of The Plan) and any vesting
condition, restriction or limitation based on such factors as The Committee
shall determine.

     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing The Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of The
Plan and any Stock Option issued under The Plan (and any agreement relating
thereto) and to otherwise supervise the administration of The Plan.

     The Committee may act only by a majority of its members then in office,
except that the members thereof may authorize any one or more of their number or
any officer of the Company to execute and deliver documents on behalf of The
Committee.

     Any determination made by The Committee or pursuant to delegated authority
pursuant to the provisions of The Plan with respect to any Stock Option shall be
made in the sole discretion of The Committee or such delegate at the time of the
grant of the Stock Option or, unless in contravention of any express term of The
Plan, at any time thereafter. All decisions made by The Committee or any
appropriately delegated officer pursuant to the provisions of The Plan shall be
final and binding on all persons, including the Company and Plan participants,
and shall be given the maximum deference permitted by law.

3. STOCK SUBJECT TO PLAN

     Subject to adjustment as provided herein, the total number of shares of
Stock available for grant under The Plan shall be one million five hundred
thousand (1,500,000). No individual shall be eligible to receive Stock Options
to purchase more than 100,000 shares of Stock under The Plan. Shares subject to
a Stock Option under The Plan may be authorized and unissued shares or may be
treasury shares.

     If any Stock Option terminates without being exercised, shares subject to
such Stock Option shall be available for further grants under The Plan.

4



--------------------------------------------------------------------------------



 



     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, or extraordinary distribution
with respect to the Stock or other change in corporate structure affecting the
Stock, The Committee or The Board may make such substitution or adjustments in
the number, kind and option price of shares authorized or outstanding as Stock
Options, and/or such other equitable substitution or adjustments as its may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to any Stock Option shall always be a whole number.

4. ELIGIBILITY

     Senior executives who are actively employed on a full-time basis by the
Company or any of its Affiliates, and who are responsible for or contribute to
the management, growth and profitability of the business of the Company or any
of Affiliates, are eligible to be granted Stock Options under The Plan
(“Eligible Persons”).

5. STOCK OPTIONS

     Any Stock Option granted under The Plan shall be in the form attached
hereto as Annex “A”, which is incorporated herein and made a part of The Plan,
with such changes as The Committee may from time to time approve which are
consistent with The Plan. None of the Stock Options granted under The Plan shall
be “incentive stock options” within the meaning of Section 422 of The Code.

     The grant of a Stock Option shall occur on the date The Committee selects a
Senior Executive of the Company or any of its Affiliates to receive any grant of
a Stock Option, determines the number of shares of Stock to be subject to such
Stock Option to be granted to such Senior Executive, and specifies the terms and
provisions of said Stock Option. Such selection shall be evidenced in the
records of the Company whether in the minutes of the meetings of The Committee
or by their consent in writing. The Company shall notify an Optionee of any
grant of a Stock Option, and a written option agreement or agreements shall be
duly executed and delivered by the Company to the Optionee.

     Stock Options granted under The Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
The Committee shall deem desirable:



  a.   OPTION PRICE. The option price per share of Stock purchasable under a
Stock Option shall be the greater of: (i) $20.00 per share, (ii) the Fair Market
Value per share of Stock on the grant date, or (iii) the Fair Market Value per
share of Stock on the date of Stockholder approval of The Plan .     b.   OPTION
TERM. The term of each Stock Option shall be ten (10) years from its date of
grant, unless earlier terminated.

5



--------------------------------------------------------------------------------



 



  c.   EXERCISABILITY. Except as otherwise provided herein, each Stock Option
shall be exercisable during its term only if such Stock Option has vested, and
only after the first (1st) anniversary of its date of grant.     d.   VESTING.
Each Stock Option shall have assigned to it by The Committee a vesting price
(the “Vesting Price”) which will be used to provide for accelerated vesting so
that such Stock Option will vest immediately if, on or before the close of
business on the fourth (4th) anniversary of its date of grant, the Fair Market
Value of the Common Stock shall have been equal to or greater than the Vesting
Price with respect to such Stock Option for ten (10) trading days in any period
of thirty (30) consecutive trading days. Any Stock Option that has not vested on
or before the close of business on the fourth (4th) anniversary of its date of
grant shall vest at the close of business on the business day immediately
preceding the eighth (8th) anniversary of its date of grant, if such Option has
not previously terminated. Notwithstanding any inconsistent or contrary
provision of the Plan, in the event an Optionee who is at least age 64 dies
while in the service of the Company or of a subsidiary of the Company, the then
unvested portion of such Optionee’s Stock Options granted after April 19, 1999
shall immediately vest and become fully exercisable as of the date of such
death.     e.   METHOD OF EXERCISE. Subject to the provisions of this Section 5
of The Plan, Stock Options may be exercised, in whole or in part, by giving
written notice of exercise to the Company specifying the number of shares of
Stock subject to the Stock Option to be purchased.         The option price of
Stock to be purchased upon exercise of any Option shall be paid in full:

(1) in cash (by certified or bank check or such other instrument as the Company
may accept),

(2) in the discretion of The Committee, in the form of unrestricted Stock
already owned by The Optionee for six (6) months or more and based on the Fair
Market Value of the Stock on the date the Stock Option is exercised,

(3) in any other form approved in the discretion of The Committee, or

(4) by any combination thereof.



      In the discretion of The Committee, payment for any shares subject to a
Stock Option may also be made by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan

6



--------------------------------------------------------------------------------



 



      proceeds to pay the purchase price, and, if requested, the amount of any
federal, state, local or foreign withholding taxes. To facilitate the foregoing,
the Company may enter into agreements for coordinated procedures with one or
more brokerage firms.         No shares of Stock shall be issued until full
payment therefor has been made. The Optionee shall have all of the rights of a
stockholder of the Company holding the Stock that is subject to such Stock
Option (including, if applicable, the right to vote the share and the right to
receive dividends), only when The Optionee has given written notice of exercise,
has paid in full for such shares and, if requested, has given the representation
described in Section 9a of The Plan.     f.   NON-TRANSFERABILITY OF STOCK
OPTIONS. No Stock Option shall be transferable by The Optionee other than:

(1) to a beneficiary designation satisfactory to The Committee, or

(2) by will or by the laws of descent and distribution.



      All Stock Options shall be exercisable, during The Optionee’s lifetime,
only by The Optionee or by the guardian or legal representative of The Optionee,
it being understood that the terms “holder” and “Optionee” include the guardian
and legal representative of The Optionee named in the option agreement and any
person to whom an option is transferred by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order. The Committee
may establish such procedures as it deems appropriate for an Optionee to
designate a beneficiary to whom any amounts payable in the event of the
Optionee’s death are to be paid or by whom any rights of the Optionee, after the
Optionee’s death, may be exercised.     g.   TERMINATION BY DEATH, DISABILITY,
RETIREMENT OR BY THE COMPANY WITHOUT CAUSE. If The Optionee’s employment
terminates by reason of death, Disability or Retirement, or if such employment
is terminated by the Company without Cause, in each case prior to the vesting of
a Stock Option held by The Optionee, the following provisions shall apply:

(1) if termination occurs by death or Disability, or by the Company without
Cause, such Stock Options shall be exercisable only within ninety (90) days of
such termination, and only if such Stock Options are then vested; and

(2) if termination occurs by Retirement or other “voluntary quit,” such Stock
Options shall terminate immediately.

7



--------------------------------------------------------------------------------



 



  h.   TERMINATION BY THE COMPANY FOR CAUSE. If The Optionee’s employment is
terminated by the Company for Cause prior to the vesting of a Stock Option, such
Stock Options shall terminate immediately.     i.   TERMINATION AFTER VESTING.
If The Optionee’s employment is terminated for any reason after a Stock Option
has vested, such Stock Options shall be exercisable only within ninety (90) days
of such termination.     j.   CHANGE IN CONTROL CASH OUT. Notwithstanding any
other provision of The Plan, upon the occurrence of a Change of Control all
outstanding Stock Options shall immediately vest and become fully exercisable,
and during the ninety (90) day period from and after such Change in Control (the
“Exercise Period”), The Optionee shall have the right, in lieu of the payment of
the exercise price for the shares of Stock being purchased under the Stock
Option and by giving notice to the Company, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to the Company and to
receive cash, within ninety (90) days of such notice, in an amount equal to the
amount by which the Change in Control Price per share of Stock on the date of
such election shall exceed the exercise price per share of Stock under the Stock
Option (the “Spread”), multiplied by the number of shares of Stock granted under
the Stock Option as to which the right granted under this Section 5j of The Plan
shall have been exercised.         Notwithstanding the foregoing, if any right
granted pursuant to this Section 5j of The Plan would make a Change in Control
transaction ineligible for pooling of interests accounting under APB No. 16 than
but for this Section 5j of The Plan would otherwise be eligible for such
accounting treatment, The Committee shall have the authority to replace the cash
payable pursuant to this Section 5j of The Plan with Stock having a Fair Market
Value equal to the cash that would otherwise be payable hereunder. For purposes
of this Section 5j only, the date of grant of any Stock Option approved by The
Committee on December 17, 1996 shall be deemed to be the date on which The Plan
is approved by the Company’s stockholders.

6. CHANGE IN CONTROL PROVISIONS



  a.   IMPACT OF EVENT. Notwithstanding any other provision of The Plan to the
contrary, in the event of a Change in Control, any Stock Options outstanding as
of the date such Change in Control is determined to have occurred, and not then
vested and exercisable, shall become vested and exercisable to the full extent
of the original grant, provided that such

8



--------------------------------------------------------------------------------



 



      accelerated vesting shall occur only if The Optionee is an active
full-time employee of the Company or any of its Affiliates as of such date.    
b.   DEFINITION OF CHANGE IN CONTROL. For purposes of The Plan, a “Change in
Control” shall mean the happening of any of the following events:

(i) the acquisition (other than by the Company or by an employee benefit plan or
related trust sponsored or maintained by the Company), directly or indirectly,
in one or more transactions, by any person or by any group of persons, within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934 or
any comparable successor provisions (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of twenty-five
percent or more of either the outstanding shares of common stock or the combined
voting power of the Company’s outstanding voting securities entitled to vote
generally, if the acquisition was not previously approved by the existing
directors;

(ii) the acquisition (other than by the Company or by an employee benefit plan
or related trust sponsored or maintained by the Company), directly or
indirectly, in one or more transactions, by any such person or by any group of
persons of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of fifty percent or more of either the outstanding shares of
common stock or the combined voting power of the Company’s outstanding voting
securities entitled to vote generally, whether or not the acquisition was
approved by the existing directors, other than an acquisition that complies with
clause (x) and (y) of paragraph (iii) below;

(iii) consummation of a reorganization, merger or consolidation of the Company
or the sale or other disposition of all or substantially all of the Company’s
assets unless immediately following such event, (x) all or substantially all of
the stockholders of the Company immediately prior to such event own, directly or
indirectly, seventy-five percent or more of the then outstanding voting
securities entitled to vote generally of the resulting corporation (including
without limitation, a corporation which as a result of such event owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership of the Company’s outstanding voting securities entitled to vote
generally immediately prior to such event, and (y) the securities of the
surviving or resulting corporation received or retained by the stockholders of
the Company are publicly traded;

9



--------------------------------------------------------------------------------



 



(iv) approval by the stockholders of the complete liquidation or dissolution of
the Company; or

(v) a greater than one-third change in the composition of the Board of Directors
within 24 months if not approved by a majority of the pre-existing directors.

provided, however, that, in respect of options outstanding as of September 22,
1999, a “Change of Control” shall also mean the happening at any of the
following events:

(1) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of The Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under The Exchange Act)
of thirty percent (30%) or more of either:

     (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”), or

     (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”),

     (c) excluding, however, the following acquisitions of Outstanding Company
Common Stock and Outstanding Company Voting Securities:

     (i) any acquisition directly from the Company (other than an acquisition
pursuant to the exercise of a conversion privilege),

     (ii) any acquisition by the Company,

     (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporate controlled by the
Company, or

     (iv) any acquisition by any Person pursuant to a reorganization, merger or
consolidation if, following such reorganization, merger or consolidation, the
conditions described in Section 6b(3) of The Plan are satisfied; or

(2) Individuals who, as of the effective date of The Plan, constitute The Board
(the “Incumbent Board”) cease for any reason to constitute

10



--------------------------------------------------------------------------------



 



at least a majority of The Board; provided, however, that any individual who
becomes a member of The Board subsequent to such effective date, whose election,
or nomination for election by the Company’s shareholders, was approved by:

     (a) a vote of at least a majority of Directors then comprising the
Incumbent Board, or

     (b) a vote of at least a majority of the Directors then constituting the
Executive Committee of The Board at a time when such Committee comprised at
least five members and all members of such Committee were either members of the
Incumbent Board of considered as being members of the Incumbent Board, pursuant
to Section 6b(2)(a),

shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under The
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than The Board shall not be so considered as a
member of the incumbent Board; or

(3) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”); excluding, however, such a
Business Combination pursuant to which:

     (a) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be,

11



--------------------------------------------------------------------------------



 



     (b) no Person (other than the Company, any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or such corporation resulting from such Business
Combination and any Person beneficially owning, immediately prior to such
Business Combination, directly or indirectly, twenty percent (20%) or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) will beneficially own, directly or indirectly, twenty (20%)
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and

     (c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of The Board, providing for such Business Combination; or

(4) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



  c.   CHANGE IN CONTROL PRICE. For purposes of The Plan, “Change in Control
Price” means the higher of:

(1) the highest reported sales price, regular way, of a share of Stock in any
transaction reported on the New York Stock Exchange Composite Tape or other
national securities exchange on which such shares are listed or on NASDAQ, as
applicable, during the ninety (90) day period prior to and including the date of
a Change in Control, or

(2) if the Change in Control is the result of a tender or exchange offer or a
Business Combination, the highest price per share of Stock paid in such tender
or exchange offer or Business Combination; provided, however, that in the case
of a Stock Option which:

     (a) is held by an Optionee who is an officer of the Company and is subject
to Section 16(b) of The Exchange Act, and

     (b) was granted within two hundred and forty (240) days of the Change in
Control,

then the Change in Control Price for such Stock Option shall be the Fair Market
Value of the Stock on the date such Stock Option is exercised or canceled. To
the extent that the consideration paid in any

12



--------------------------------------------------------------------------------



 



such transaction described above consists all or in part of securities or other
non-cash consideration, the value of such securities or other non-cash
consideration shall be determined in the sole discretion of The Board.

7. TERM, AMENDMENT AND TERMINATION

     The Plan will terminate on December 17, 2006. Stock Options outstanding as
of December 17, 2006 shall not be affected or impaired by the termination of The
Plan.

     The Committee shall have authority to amend The Plan without the approval
of the Company’s stockholders to take into account changes in law and tax and
accounting rules, including Rule 16b-3 and Section 162(m) of The Code; provided
that no amendment shall be made without the Optionee’s consent which would
impair the rights of an Optionee under a Stock Option theretofore granted.

8. UNFUNDED STATUS OF PLAN

     It is presently intended that The Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under The Plan to
deliver Stock or make payments; provided, however, that, unless The Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of The Plan.

9. GENERAL PROVISIONS



  a.   The Committee may require each person purchasing shares pursuant to a
Stock Option to represent to and agree with the Company in writing that such
person is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend which The Committee deems
appropriate to reflect any restrictions on transfer.         Notwithstanding any
other provision of The Plan or agreements made pursuant thereto, the Company
shall not be required to issue or deliver any certificate or certificates for
shares of Stock under The Plan prior to fulfillment of all of the following
conditions:

(1) the listing or approval for listing,

(2) any registration or other qualification, and

(3) the obtaining of any other consent, approval, or permit from any state or
federal governmental agency which The Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

13



--------------------------------------------------------------------------------



 



  b.   Nothing contained in The Plan shall prevent the Company or any of its
Affiliates from adopting other or additional compensation arrangements for any
Optionee.     c.   The adoption of The Plan shall not confer upon any Optionee
any right to continued employment, nor shall it interfere in any way with the
right of the Company or any of its Affiliates to terminate the employment of any
Optionee with or without cause at any time whatsoever absent a written
employment contract to the contrary.     d.   No later than the date as of which
an amount first becomes includable in the gross income of the Optionee for
federal income tax purposes with respect to any Stock Option under The Plan, and
prior to the delivery of any shares of Stock to any Optionee, the Optionee shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, any federal, state, local or foreign taxes of any kind required
by law to be withheld by the Company with respect to such amount. In the
discretion of The Committee, withholding obligations may be settled with Stock
in an amount having a Fair Market Value not exceeding the minimum withholding
tax payable by the Optionee with respect to the income recognized, including
Stock that is subject to the Stock Option that gives rise to the withholding
requirement. The obligations of the Company under The Plan shall be conditional
on such payment or arrangements, and the Company and any of its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Optionee. The Committee shall establish
such procedures as it deems appropriate, including the making of irrevocable
elections, for the settlement of withholding obligations with Stock.     e.   In
the case of a grant of a Stock Option to any employee of a Company Affiliate,
the Company, may, if The Committee so directs, issue or transfer the shares of
Stock covered by the Stock Option to the Affiliate, for such lawful
consideration as The Committee may specify, upon the condition or understanding
that the Affiliate will transfer the shares of Stock to that Optionee in
accordance with the terms of the Stock Option specified by The Committee
pursuant to the provisions of The Plan.     f.   The Plan and all Stock Options
made and actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of law.

10. EFFECTIVE DATE OF PLAN

14



--------------------------------------------------------------------------------



 



     Subject to approval by the Stockholders of the Company on March 18, 1997,
The Plan shall be effective on December 17, 1996.

15